Appeal from a final order of the Schenectady County Court adjudging that appellant should contribute the sum of seven dollars per week for the support of his daughter, pursuant to the provisions of section 125 of the Public Welfare Law and sections 914 et seq. of the Code of Criminal Procedure. Appellant’s daughter, for whom he is required to provide, is twenty-seven years of age. She suffered from a stroke of infantile paralysis when two and one-half years of age. Since that time she has been badly crippled and unable to support herself. She made application to the proper authority of the city of Schenectady, her place of residence, for public relief. The daughter resides with her mother, who cares for her. The appellant has contributed nothing to the support of the daughter for more than four years prior to her application for relief. It is conceded that appellant is financially able to pay the amount directed. His contention is that he is entitled to compel the daughter to reside with him. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.